The present plaintiff, Joseph A. Lyson, filed a petition in the Genesee circuit to modify a decree for divorce there entered so as to award him the custody of the minor child, issue of the marriage. From an order denying the prayer of his petition, he appealed to this court. We reversed the action taken in the circuit in Lyson v. Lyson, 242 Mich. 62, and on April 4, 1928, a decree was here entered in that case which recited among other things:
"It is ordered and decreed that Helen Lyson, the minor child of the parties to this cause, be and she hereby is awarded to the defendant, Joseph Lyson, and the order for alimony for the support of said child be and the same is hereby vacated and held for naught."
Twenty days later a petition was filed in the Genesee circuit by Victoria A. Lyson praying that such decree be amended, and upon a hearing she was again awarded the custody of the child and given five dollars a week for its support. This was done without leave having been asked for or granted by this court to institute such proceedings. We are asked to direct the vacation of such order. The writ must issue. This court entered a final decree in the case and the files were returned to the court below. That court was without authority to change the decree of this court unless leave of this court to entertain a petition for that purpose had been here granted. Lyon v. Ingham CircuitJudge, 37 Mich. 378; Thompson v. Hurson, 206 Mich. 139; White
v. Wadhams, 206 Mich. 608.
The matter being one of jurisdiction of the subject-matter,i. e., the power of the circuit court to change the decree of this court, appearance and participation *Page 670 
in the proceedings in the court below did not constitute a waiver of the right to here raise the question. The integrity of our decrees must be preserved. While the court below had power on change of conditions to modify its own decrees relating to the custody of children (3 Comp. Laws 1915, § 11408), it has not the power to modify the decrees of this court.
The writ will issue as prayed, but without costs.